On November 2,2005, the defendant was sentenced to a commitment to the Department of Corrections for á term of twenty (20) years, with fifteen (15) years suspended, for violation of the conditions of a deferred sentence for the offense of Charge I: Assault With a Weapon, a felony.
On March 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Montgomery. The state was represented by Geoffrey Mahar.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the nature of the alleged violations and similar sentences given towards similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended. The terms and *9conditions shall remain the same as imposed in the November 2, 2005 judgment.
DATED this 17th day of March, 2006.
Done in open Court this 7 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.